Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
This Office action has been issued in response to amendment filed on 08/11/2022
Claims 1-4, 6, 8-9, 11-18 and 21-27 are pending and claims 5, 7, 10 and 19-20 are cancelled. Applicants' arguments have been carefully and respectfully considered and addressed. Accordingly, this action has been made FINAL necessitated by amendment.  

Response to Arguments
Applicant’s arguments regarding the amended claims were fully considered and are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The context of the claim is unclear. The first analytics data is coming from the first router and if the router is down it is unclear how the second router is receiving the first analytic data.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 1-2 and 15-16, 22 and 24-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Manni et al (hereinafter Manni) US Patent No 9311479 in view Mills et al (hereinafter Mills) US Publication No 20170195169.

As per claim 1, Manni teaches:
A multi-node router system comprising: a first router node configured to send and receive network traffic and produce first analytics data related to a routing operation of the first router node, the first router node comprising a first database; 
(Fig.  4 and 5B, 6A, , 7B, 7D and abstract and column2, lines 21-58 and column 4, lines 4-40 and column 7, lines 35-45, wherein MCD system is node including database)
a second router node configured to receive the network traffic and produce second analytics data related to a routing operation of the second router node, the second router node comprising a second database distinct from the first database; 
(Fig.  4 and 5B, 6A, , 7B, 7D and abstract and column2, lines 21-58 and column 4, lines 4-40 and column 7, lines 35-45, wherein analytics data includes information used in in the routing or content)
Manni does not explicitly teach and a cross-coupling connection by which the first router node is configured to provide the first analytics data , however in analogous art of data analysis, Mills teaches:  	and a cross-coupling connection by which the first router node is configured to provide the first analytics data router node and by which the second router node is configured to provide the second analytics data to the first router node.
(Paragraphs [0006] and [0034])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Manni and Mills by incorporating the teaching of Mills into the method of Manni. One having ordinary skill in the art would have found it motivated to use the data analysis of Mills into the system of Manni for the purpose of sharing analytical data across plurality of platforms.

As per claim 2, Manni and Mills teach:
The multi-node router system of claim 1, wherein the first router node further comprises: 
a first microprocessor configured to execute a first set of software applications, the first set of software applications,  configured to cause the first microprocessor to: 
 send and receive the network traffic; 
(Fig.  4 and 5B, 6A, , 7B, 7D and abstract and column2, lines 21-58 and column 4, lines 4-40 and column 7, lines 35-45, wherein analytics data includes information used in in the routing or content)(Manni)
and produce the first analytics data; 
(Fig.  4 and 5B, 6A, , 7B, 7D and abstract and column2, lines 21-58 and column 4, lines 4-40 and column 7, lines 35-45, wherein analytics data includes information used in in the routing or content)(Manni)
and a first loader in communication with the first set of software applications, the first loader configured to communicate the first analytics data produced by the first set of software applications to the first database,  and wherein the second router node further comprises: a second microprocessor configured to execute a second set of software applications, the second set of software applications configured to cause the second microprocessor to: 
receive the network traffic; and produce the second analytics data; 
(Fig.  4 and 5B, 6A, , 7B, 7D and abstract and column2, lines 21-58 and column 4, lines 4-40 and column 7, lines 35-45, wherein analytics data includes information used in in the routing or content)(Manni)
and a second loader distinct from the first loader, the second loader in communication with the second set of software applications, the second loader configured to communicate the second analytics data produced by the second set of software applications to the second database.
(Fig.  4 and 5B, 6A, ,7B, 7D and abstract and column2, lines 21-58 and column 4, lines 4-40 and column 7, lines 35-45, wherein analytics data includes information used in in the routing or content)(Manni)

Claim 15 is a system claim corresponding to method claim 1 and it is rejected under the same rational as claim 1.

As per claim 16, Manni and Mills teach:
 	The multi-node router of claim 15, wherein the first router node further comprises: a first microprocessor configured to execute a first set of software applications, the first set of software applications,  configured to cause the first microprocessor to: send and receive the network traffic; 
(Fig.  4 and 5B, 6A, , 7B, 7D and abstract and column2, lines 21-58 and column 4, lines 4-40 and column 7, lines 35-45, wherein analytics data includes information used in in the routing or content)(Manni)
 	and produce the first  analytics data.  
(Fig.  4 and 5B, 6A, , 7B, 7D and abstract and column2, lines 21-58 and column 4, lines 4-40 and column 7, lines 35-45, wherein analytics data includes information used in in the routing or content)(Manni)

As per claim 22, Manni and Mills teach:
The multi-node router system of claim 1, wherein the first router node is further configured to: store the first analytics data in the first database; store the second analytics data in the first database; 
(Fig.  4 and 5B, 6A, , 7B, 7D and abstract and column2, lines 21-58 and column 4, lines 4-40 and column 7, lines 35-45, wherein analytics data includes information used in in the routing or content)(Manni)
and transmit the first analytics data and the second analytics data to an analysis system.  
(Column 11, lines 40-67, wherein analytical data received from each MCD is consolidated)(Manni)


As per claim 24, Manni and Mills teach:
The multi-node router system of claim 1, wherein the first analytics data related to the routing operation of the first router node comprises data describing an event associated with the network traffic.  
(Fig.  4 and 5B, 6A, , 7B, 7D and abstract and column2, lines 21-58 and column 4, lines 4-40 and column 7, lines 35-45, wherein analytics data includes information used in in the routing or content)(Manni)


As per claim 25, Manni and Mills teach:
   	The multi-node router system of claim 24, wherein the event comprises at least one of an alarm or a failure of an interface of the first router node.  
(Abstract and paragraphs [0041] and [0050])(Mills)


As per claim 26, Manni and Mills teach:
The multi-node router system of claim 1, wherein the first analytics data related to the routing operation of the first router node comprises data describing a metric associated with the network traffic and a time period to which the metric relates.
(column 8, lines 1-8 and column 11, lines 27-40)(Manni) 
 

 
Claims 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Manni and Mills in view of Vishnyakov et al (hereinafter Vishnyakov) US Publication No 20200134217.

As per claim 3, Manni and Mills do not explicitly teach operably coupled between the first node set of analytics queues and the first node database, however in analogous art of content management, Vishnyakov discloses:
 	The multi-node router system of claim 2, wherein the first router node further comprises a first set of analytics queues, each queue in the first set of analytics queues in data communication with a corresponding software application of the first set of software applications, and in data communication with the first loader, such that the first loader is operably coupled between the first set of analytics queues and the first database, 
(Abstract and paragraphs [0025], [0027] and [0037] and [0049])
 	and wherein the second router node further comprises a second [[node]] set of analytics queues, each queue in the second set of analytics queues in data communication with a corresponding software application of the second set of software applications, and in data communication with the second loader, such that the second loader is operably coupled between the second set of analytics queues and the second  database.
(Abstract and paragraphs [0025], [0027] and [0037] and [0049])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Manni and Mills and Vishnyakov by incorporating the teaching of Vishnyakov into the method of Manni and Mills. One having ordinary skill in the art would have found it motivated to use the data analysis of Vishnyakov into the system of Manni and Mills for the purpose of managing content sharing.

As per claim 4, Manni and Mills and Vishnyakov teach:
The multi-node router system of claim 3, wherein the cross- coupling connection comprises: 
 	a first cross-coupling connection by which the first loader is in data communication with the second  set of analytics queues on the second router node, wherein the first loader is configured to communicate the second  analytics data provided by the second router node to the first database;
(Paragraphs [0006] and [0034])(Mills) and (Abstract and paragraphs [0025], [0027] and [0037] and [0049])( Vishnyakov)
 and a second cross-coupling connection by which the second loader is in data communication with the first set of analytics queues on the first router node, wherein the second loader is configured to communicate the first analytics data provided by the first router node to the second database.
(Paragraphs [0006] and [0034])(Mills) and (Abstract and paragraphs [0025], [0027] and [0037] and [0049])( Vishnyakov)


Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Manni and Mills and Vishnyakov in view of Miller et al (hereinafter Miller) US Patent No 10411985.

As per claim 6, Manni and Mills and Vishnyakov do not explicitly teach the first node loader subscribes to the first node set of analytics queues, however in analogous art of content management, Miller teaches: 	first set of analytics queues comprise first  publication- subscription queues, (Fig. 2-3 Abstract and column 9, lines 36-67 and column 18, lines 1-19) wherein the second set of analytics queues comprises second publication-subscription queues, wherein the first loader subscribes to the first set of analytics queues, and wherein the second loader subscribes to the second set of analytics queues.
(Fig. 2-3 Abstract and column 9, lines 36-67 and column 18, lines 1-19)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Manni and Mills and Vishnyakov and Miller by incorporating the teaching of Miller into the method of Manni and Mills and Vishnyakov. One having ordinary skill in the art would have found it motivated to use the data analysis of Miller into the system of Manni and Mills and Vishnyakov for the purpose of managing content sharing.

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Manni and Mills and Vishnyakov in view of Gupta et al (hereinafter Gupta) US Publication No 20190014055.

As per claim 8, Manni and Mills and Vishnyakov do not explicitly teach t hold that analytics data for a limited time to live, however in analogous art of content management, Gupta teaches:
first set of analytics queues is configured to: 
receive the first analytics data produced by at least one software application of the first set of software applications; (Abstract and paragraphs [0007] and [0011] and [0093])
and the first analytics data for a limited time to live.
(Abstract and paragraphs [0007] and [0011] and [0093])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Manni and Mills and Vishnyakov and Gupta by incorporating the teaching of Gupta into the method of Manni and Mills and Vishnyakov. One having ordinary skill in the art would have found it motivated to use the data analysis of Gupta into the system of Manni and Mills and Vishnyakov for the purpose of managing content retention.

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Manni and Mills in view of Michael Froelich (hereinafter Froelich) US Patent No 10050933.

As per claim 9, Manni and Mills do not explicitly teach a housing, wherein the first node and the second node are both within the housing, however in analogous art or data management, Froelich teaches: 	a housing, wherein the first router node and the second router node are both within the housing.
(Column 8, lines 23-38)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Manni and Mills and Froelich by incorporating the teaching of Froelich into the method of Manni and Mills. One having ordinary skill in the art would have found it motivated to use the system configuration of Froelich into the system of Manni and Mills for the purpose of managing data sharing.



Claims 11, 14 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Manni et al (hereinafter Manni) US Patent No 9311479 and  Mills et  al (hereinafter Mills)  US Publication No 20170195169 in view of Sandler et al (hereinafter Sandler) US Publication No 20170357250.

As per claim 11, Manni teaches:
A method comprising: providing a multi-node router apparatus system comprising:
 a first router node configured to send and receive network traffic and produce first analytics data, the first router node comprising a first database and a first loader; 
(Fig.  4 and 5B, 6A, , 7B, 7D and abstract and column2, lines 21-58 and column 4, lines 4-40 and column 7, lines 35-45, wherein analytics data includes information used in in the routing or content)
and a second router node separate from the first router node, the second router node configured to receive the network traffic and produce second analytics data, the second router node comprising a second database distinct from the first database, and a second loader distinct from the first loader; 
(Fig.  4 and 5B, 6A, , 7B, 7D and abstract and column2, lines 21-58 and column 4, lines 4-40 and column 7, lines 35-45, wherein analytics data includes information used in in the routing or content)
operating the multi-node router system to send and receive the network traffic;
(Fig.  4 and 5B, 6A, , 7B, 7D and abstract and column2, lines 21-58 and column 4, lines 4-40 and column 7, lines 35-45, wherein analytics data includes information used in in the routing or content)
 providing the first analytics data to the first loader;
(Fig.  4 and 5B, 6A, , 7B, 7D and abstract and column2, lines 21-58 and column 4, lines 4-40 and column 7, lines 35-45, wherein analytics data includes information used in in the routing or content)
Manni does not explicitly teach receiving, at the first loader from the second node, the second node analytics data however in analogous art of data analysis, Mills teaches:   	receiving, at the first loader from the second node, the second node analytics data;
 (Paragraphs [0006] and [0034])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Manni and Mills by incorporating the teaching of Mills into the method of Manni. One having ordinary skill in the art would have found it motivated to use the data analysis of Mills into the system of Manni for the purpose of sharing analytical data across plurality of platforms.
Manni and Mills do not explicitly building a first analytics image in the first database, however in analogous art of content management, Sandler teaches:
and building a first analytics image in the first database by: 
 	writing the first analytics data provided by the first loader to the first database;
(Paragraphs [0038] and [0079] and  [0084])
 and writing the second analytics data from the first loader to the first database, the first analytics data and the second [[node]] analytics data forming the first analytics image.
(Paragraphs [0038] and [0079] and [0084])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Manni and Mills and Sandler by incorporating the teaching of Sandler into the method of Manni and Mills. One having ordinary skill in the art would have found it motivated to use the data analysis of Sandler into the system of Manni and Mills for the purpose of sharing analytical data across plurality of platforms.

As per claim 14, Manni and Mills and Sandler teach:
The method according to claim 11, further comprising: 
  	providing the first analytics data to the second loader;
(Paragraphs [0006] and [0034])(Mills)
 and building a second analytics image in the second database by : 
 	writing the first [[node]] analytics data provided by the second loader to the second database; 
(Paragraphs [0038] and [0079] and  [0084])(Sandler)
 	and writing the second analytics data provided by the second loader to the second database, the first analytics data and the second analytics data forming the second analytics image in the second database.
(Paragraphs [0038] and [0079] and  [0084])(Sandler)



As per claim 17, Manni and Mills do not explicitly teach receiving, at the first loader from the second node, the second node analytics data, however in analogous art of data analysis, Sandler teaches:
  	a first loader in communication with the first set of software applications, the first loader configured to communicate the first analytics data produced by the first set of software applications to the first database.
(Paragraphs [0038] and [0079] and [0084])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Manni and Mills and Sandler by incorporating the teaching of Sandler into the method of Manni and Mills. One having ordinary skill in the art would have found it motivated to use the data analysis of Sandler into the system of Manni and Mills for the purpose of sharing analytical data across plurality of platforms.


Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Manni and Mills and Sandler in view of Vishnyakov et al (hereinafter Vishnyakov) US Publication No 20200134217
As per claim 12, Manni and Mills and Sandler do not explicitly teach operably coupled between the first node set of analytics queues and the first node database, however in analogous art of content management, Vishnyakov discloses: 	the first router node further comprises a first set of analytics queues, wherein the second router node further comprises a second set of analytics queues, and wherein providing the first analytics data to the first loader comprises providing the first analytics data to the first set of analytics queues, and subsequently providing the first analytics data from the first set of analytics queues to the first loader.
(Abstract and paragraphs [0025], [0027] and [0037] and [0049])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Manni and Mills and Sandler and Vishnyakov by incorporating the teaching of Vishnyakov into the method of Manni and Mills and Sandler. One having ordinary skill in the art would have found it motivated to use the data analysis of Vishnyakov into the system of Manni and Mills and Sandler for the purpose of managing content sharing.


Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Manni and Mills and Sandler in view of Miller et al (hereinafter Miller) US Patent No 10411985.

As per claim 13, Manni and Mills and Sandler do not explicitly teach the first node loader subscribes to the first node set of analytics queues, however in analogous art of content management, Miller teaches: 	second router node further comprises publication-subscription queues, wherein the first loader is configured as a subscriber to the publication-subscription queues, the publication-subscription queues operably coupled to the first loader in the first router node, and wherein receiving the second analytics data at the first loader from the second router node comprises receiving the second analytics data at the first loader from the publication-subscription queues.  
(Fig. 2-3 Abstract and column 9, lines 36-67 and column 18, lines 1-19)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Manni and Mills and Sandler and Miller by incorporating the teaching of Miller into the method of Manni and Mills and Sandler. One having ordinary skill in the art would have found it motivated to use the data analysis of Miller into the system of Manni and Mills and Sandler for the purpose of managing content sharing.



Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Manni and Mills and Sandler in view of Vishnyakov et al (hereinafter Vishnyakov) US Publication No 20200134217.


As per claim 18, Manni and Mills and Sandler do not explicitly teach first router node further comprises: a first set of analytics queues, each queue in the first set of analytics queues in data communication with a corresponding software application of the first set of software applications, however in analogous art of content management, Vishnyakov teaches:  	first router node further comprises: a first set of analytics queues, each queue in the first set of analytics queues in data communication with a corresponding software application of the first set of software applications, and in data communication with the first loader, such that the first [[node]] loader is operably coupled between the first set of analytics queues and the first database.
(Abstract and paragraphs [0025], [0027] and [0037] and [0049])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Manni and Mills and Sandler and Vishnyakov by incorporating the teaching of Vishnyakov into the method of Manni and Mills aand Sandler. One having ordinary skill in the art would have found it motivated to use the data analysis of Vishnyakov into the system of Manni and Mills aand Sandler for the purpose of managing content sharing.


Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Manni and Mills in view of Wang et al (hereinafter Wang) US Publication No 20190138559.

As per claim 21, Manni and Mills do not explicitly teach first router node is further configured to: determine that the first database is missing at least a portion of the second analytics data; send, to the second router node, a request for the at least a portion of the second analytics data, however in analogous art of content management, Wang teaches:
first router node is further configured to: determine that the first database is missing at least a portion of the second analytics data; 
(Fig. 2 and Abstract and paragraphs [0025], [0027])
send, to the second router node, a request for the at least a portion of the second analytics data; receive, from the second router node, the at least a portion of the second analytics data; and store the at least a portion of the second analytics data in the first database.  
(Fig. 2 and Abstract and paragraphs [0025], [0027])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Manni and Mills and Wang by incorporating the teaching of Wang into the method of Manni and Mills. One having ordinary skill in the art would have found it motivated to use the data analysis of Wang into the system of Manni and Mills for the purpose managing data integrity.


Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Manni and Mills in view of Becker et al (hereinafter Becker) US Patent No 10038601.

As per claim 27, Manni and Mills do not explicitly teach the metric comprises a number of packets processed by the router first router node, however in analogous art of content management, Becker teaches:
the metric comprises a number of packets processed by the router first router node.
(column 2, lines 41-67)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Manni and Mills and Becker by incorporating the teaching of Becker into the method of Manni and Mills. One having ordinary skill in the art would have found it motivated to use the data analysis of Becker into the system of Manni and Mills for the purpose identifying the health status of the resource.


Conclusion
As necessitated by amendment, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        10/20/2022